 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 1 of 40 PagelD #: 15

69001-1901 -CT-000002 Filed: 1/28/2019 a
OF
Ripley Circuit Court Ripley County, indiana
STATE OF INDIANA } IN THE RIPLEY CIRCUIT COURT
} SS:
COUNTY OF RIPLEY — ) CAUSE NO,
SHANNON HALCOMB, individually, )
AH. and T, i »mimor children by }
their next fy iend and parent Shannon )
Halcomb, C.W.. a minor chil d bv his next )
friend and guardian, Sharon Woods, and )
SHARON WOODS, indivic lanlly )
)
Plaintiffs, )
5
Vv. )
}
TONY STERWERF TRUC KRING. LLG.)
and ANTHONY STERWERE )
)
Defendants. }

APPEARANCE OF ATTORNEY IN CIVIL CASE

Party Classification: Initiating X_ Responding ___ Intervening

1. The undersigned attorney and all attorneys listed on this form now uppear
in this ease for Plaintiffs Shannon Haleomb, Sharon Woods, A.H., LH. and CW.

2. Applicable attorney information for service as required by Trial Rule
SBY2) and for case information as required by Trial Rules 3.1 and 77(B) is as
follows:

David W. Craig, #4356-98

Scott A. Paultless, #15736- 19

William J. Kelley, #16989-69
Christopher M, Barry, # vai 49
Alexander R. Craig, #31273-4

Samantha C. Craig Stey 7OTLS, y9o56%-49
Whitney L. Coker, #32556-48

CRAIG KELLEY & FAULTLESS LLC

5845 Lawton Loop Bast Drive
 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 2 of 40 PagelD #: 16

Indianapolis, IN 46216
(317) 545-1760
(317) 545-1794 Uacsimile)
cerabtree@ckflaw.com (e-mail address)
3. There are other party members, Yes X No.
t. The Clerk is requested to assign this case the following Case Type under

Administrative Rule 8(b)(3): CT

5. | will wecept service by FAX only at the above noted number. Yes X No

ae

3. This case involves support issues: Yps No _X

. There are related cases: Yos No _X

«)

OD

’. This form has been served on all other parties Certificate of Service is
attached: Yes X No

3. Additional information required by local rule. No other information is

required by local rule,

Respectfully subm itted,

CRAIG KELLEY & FAULTLESS LLC

‘si Christopher M. Barry
Christopher M. Ba rry, #26254-49

isi Alexander R. Craig
Alexander R. Craig, 31273-49

Attorneys for Plaintiffs:

CRAIG KELLEY & PF AULTLESS LLG
5845 Lawton Loop East Drive
Indianapolis, IN 4 6216

(317) 545-1766

(317) 545-1794 (facsimi le)

be
 

 

:17
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 3 of 40 PagelD #

CERTIFICATE OF SERVICE

| hereby certify that a true and

accurate copy of the foregoing Appearance of
Initiating Party has been electronical

ly fled using the Indiana -Piling System,
lL also certily that a true and

Mitiating Party is |

Complaint.

accurate copy of the fore

going Appearance of
dyeing served upon the Defendant(s) wi

th the Sammons and

isi Christopher M. Bary
Christopher M. Ba rry
 

 

e

69C01-1901-CT-000002 Filed: 1/26/2019 3:62 Pal

et

Riploy Circuit Court Ripley County, indiana

STATE OF INDIANA j IN THE RIPLEY ¢ CIRCUIT COUR
} SS:
COUNTY OF RIPLEY j CAUSE NO,
ut yeNNON | HALCOMR, individually, }
Hand LH. minor ehild dren by }
inci next (rend and parent Shannon }
Haleomb, CW... a minor child by his next }
iriend and guardian, Sharon Woods. and )
SHARON WOODS, individua fly j
)
Plaintiffs, )
)
v, j
)
TONY STERWEREF he See ING, LALA, }
and ANTHONY STEI ERF, }
)
Defendants. )
COMPLAINT

 

Plaintiffs Shannon Halcomb, A.H., LH. , Sharon Woods and C .W., by counsel,
hereby assert their claims for relief against Defendants Tony Sterwert Trucking,
0.C. and Anthony Sterwerf. tn support hereof, the Plaintiffs stato and allege:

i. At all times relevant herein, Shannon H alcomb was living with her
daughters, A.H., age three (3) and L.H., age one CU), and domiciled in Ripley County,
Indiana,

2. Atall times relevani herein, Sharon Woods was the legal guardian of and
living with CW, age seventeen (17) and domiciled in Ripley County, Indiana.

3. Atall times relevant herein, Anthony Sterwerf was domiciled in Butler
County, Ohio.

A. At all times relevant herein, Tony Sterwerf Trucking, L.L.C. was doing

business in Ripley County, Indiana.
: 19
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 5 of 40 PagelD #: 1

5. Atall times relevant heroin, Anthony Sterwerf was an employce of Tony
Sterwerf Trucking, L.L.C. and working within the scope of said employment. As a
result of an employee-employer relationship, Tony Sterwerf Trucking, L.L.C. is

lable, under the theory of respondeat superior, for the negligent acts or omissions of

 

Anthony Sterwerf,

6. At all times relevant herein, Tony Sterwverf Trucking, L.L.C. was a4 motor
curmer subject to the provisions of the Federal Motor Carrier Safety Regulations as
incorporated by reference in Indiana Code §8-2.)-24- 18.

7. Atall times relevant herein, the Semi-Tractor and Trailer being operated by
Anthony Sterwerf was a commercial motor vehicle subject. to the provisions of the
Federal Motor Carrier Safety Regulations as incorporated by reference in Indiana

Code §8-2.1-24-18.

 

5. At all times relevant herein, as the driver and operator of the Semi-Tractor
and Trailer, Anthony Sterwerf, was subject to the provisions of the Pederal Motor
Carnier Safety Regulations as incorporated by reference in Indiana Code §8-2.1-24-
tS.

3. On October 24, 2018, at approximately 6:02 p.m., Sharon Woods was
operating a Chevrolet eastbound an US 50, turning left onto State Round 129, in
Ripley County, Indiana.

10.0n October 24, 2018, at approximately 6:02 p.m., Shannon Haleomb, A.H.,
LH. and CW. were passengers in the Chevrolet being operated by Sharon Woods.

TL At said date and time, Anthony Sterwerf was operating a Semi-Tractor and
 

 

 

Trailer southbound on State Road 129, at the intersection with US 50, in Ripley
County, Indiana,

I. At said date and time. there was a no sign direct; ng eastbound traffie on US
50 to stop or yield at the intersection with State Road 129,

13. At said date and time, there was a sign directing southbound traffic on State
Road 129 to stop at the intersection with US 50,

I4.At said date and time, Anthony Sterwerf operated the Semi-Tractor and
Trailer in such a negligent manner that it failed to yield the right-of-way and
collided with the Chevrolet being occupied hy Sharon Woods, Shannon Haleomb,
AJHLLEL, and CW,

15. At all times relevant herein, Anthony Sternverf owed various duties which
included, but are not limited to, the following:

a. a duty to exercise reasonable and ordinary care in the operation of the

vehicle:

b. a duty to maintain proper control of the vehicle:

ec. a duty to keep a proper lookout:

d. a duty to operate the vehicle at 4 reasonable speed under the circumstances

in order to avoid a collision:
e. a duty to yield the right-of way: and
ft. a duty to obey the stop sign,
16.On October 24, 2018, at approximately 6:02 p.m., Anthony Sterwerf

neghgently breached the duties that were owed which included, but are not limited
:21
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 7 of 40 PagelD #

to, the following:
a. failing to exercise reasonable and ordinary care in the operation of the
vehicle;

b. failing to maintain proper control of the vehicle:

 

e. failing to keep a proper lookout
d. failing to operate the vehicle ata reasonable speed under the circumstances
in order to avoid a collision;

e. failing to yield the right-of-way: and

 

{failing to obey the stop sign.

17. Some or all of Anthony Sterwert’s negligent acts or omissions were violations
of statutes or ordinances, for which there was no excuse ov Justification, that were
designed lo protect the class of persons, in which Sharon Woods, Shannon Halcomb,
AH. LHL, and CW. were included, against the risk of harm which oceurred as a
result of the violations.

18. Asa direct and proximate result of Anthony Sterwerf’s neghgence, Shannon
Halcomb:

a. has sustained physical and emotional mjuries, which might be permanent in

nature and have affected the ability to function as a whole person:

b. has sustained physical pain and mental suffering, and it ig likely physical

pain and mental suffering will be experienced in the future, as a result of the
injuries;

¢. has incurred reasonable expenses for necessary medical care, treatment and
 

 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 8 of 40 PagelD #: 22

b.

dl.

a.

services, and it is likely expenses for future medical care, treatment, and
service will also be ineurred:

may have had personal property damaged or destroyed and lost the use of
personal property:

may have lost earnings, profits or income;

may have lost or suffered an impairment of earning capacity!

May have sustained bodily disligurement or deformity: and

may have been otherwise damaged and injured,

. As a direct and proximate result of Anthony Sterwert's negligence, L.H.:

has sustained physical and emotional injuries, whieh might be permanent in
nature and have affected the ability to function as a whole person:

has sustained physical pain and mental sufleving, and it is likely physical
pain and mental su fering will be experience in the future, as a result of the
injuries;

has ineurred reasonable expenses for necessary medical care, reatment a nd
services, and it is likely future medical vare treatment and services will also
be incurred;

may have sustained bodily disfigurement or deformity; and

may have been otherwise damaged or injured

- As a direct and proximate result of Anthony Sterwerf’s negligence, A.H.:

has sustained physical and emotional injuries, which mught be permanent in

nature and have affected the ability to fanction as a whole person:
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 9 of 40 PagelD #: 23

b. has sustained physical pain and mental! sulfering, and it is likely physical

pain and mental suffering will be experienced in the future, as a result of the

 

Lyuries:
c. has incurred reasonable expenses for necessary medical care, treatment and
services, and it is Hkely expense for future medical care treatment and

services will also be incurred

 

d. may have sustained bodily disfigurement or deformity; and

e. may have been otherwise da maged and injured.

21. Aga diveet and proximate vesult of Anthony Sterwerfs negligence, Sharon
Woods:

a. has sustained physical and emotional injuries, which might be permanent in
nature und have affected the ability to function as a whole person:

b. has sustained physical pain and mental suffering, and it is likely physical
pain and mental suffering will be experienced in the future, as a result of the
injuries:

c. has incurred reasonable expenses for necessary medical care, treatment and
Services, and it is hkely expenses for fulure medical care, treatment, and
service will also be incurred:

d. may have had personal property tlamaged or destroyed, lost the use of
personal property, and incurred towing and storage expenses:

@. may have lost earnings, profits or income;

te

may have lost or suffered an impairment of carming capacitys

6
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 10 of 40 PagelD #: 24

g. May have sustained bodily disfigurement or deformity: and
ho may have been otherwise damaged and injured,

- Asa direct and proximate result of Anthony Sterwerf's negligence, CW:

a. has sustained physical and emotional injuries, which might be permanent in

 

nature and have affected the ability to function as a whole person}

b. has sustained physical pain and mental suffering, and it is likely physical
pain and mental suffer ng will be experienced in the fature, as a result of the
injuries;

c. has incurred reasonable expenses for necessary medical care, treatment and
services, and it is likely expenses for future medical care, treatment, and

service will also be incurred:

 

d. may have lost or suffered an impairment of earning capacity; and
ce. may have been otherwise damaged and injured.
WHEREFORE, Plaintiffs Sharon Woods, Shannon Halcomb, A.H., LH. and
C.W. pray that the Court enters a judgment against Defendants Tony Sterwerf
Tracking, L.L.C, and Anthony Sterwerf, and for Plaintiffs Shannon Halcomb, A.H.
and LH. in an amount sufficient to sasonably compensate Plaintiffs Sharon
Woods, Shannon Haleomb AH... LH. and C.W, for the damages incurred and
injuries sustained, for costs, for a trial by Jury on all issues in this cause, and all
other just and proper relief in the premises,
Respectfully submitted,

CRAIG IKBLLEY & Fa ULTLESS LLC
:25
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 11 of 40 PagelD #: 2

 

{si Christopher M. Barry
Christopher M, Barry, #26254-49

 

fsf Alexander R. Craic
Alexander R, Craig, #31273-49

Rae

naan tonto oe,

CRAIG KELLEY & PAULTLESS LEC
5845 Lawton Loop Bast Drive
Indianapolis, IN 46216

(317) 545-1760

(317) 545-1794 Uacsimile)

 
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 12 of 40 PagelD #: 26

 

 

-~ led: 3:52 PM
69C01-1904-CT-000002 Filod: 1/28/2010 9:52 Pa
Ripley Clreult Court Ripley County, indiana
STATE OF INDIANA ) IN THE RIPLEY CIRCUIT COURT
) SS:
COUNTY OF RIPLEY 3 CAUSE NO,
SHANNON HALCOMB, individually, )
A.H. and 1... minor ehildren by )
their next friend and parent Shannon )
Halcomb, C.W., a minor child by his next )
frend and guardian, Sharon Weods, and )
SHARON WOODS, individually )
)
Plaintiffs, )
)
Vv. )
)
TONY STERWERF TRU CRING, L.L.0. )
and ANTHONY STERWERE, )
)
Defendants. }

SUMMONS

TO DEFENDANT: Pony Sterwerf Trucking, LLC,
cio Tami Sterwerf, Registered Agent
1100 Morman Road
Hamilton, OH 45013

You are hereby notified that. you have been sued by the person named as Plaintiffs and in the
Court indicated above, The nature of the suit against you is stated in the Complaint which is
attached to this Summons. It also states the relief sought or the demand made against you by the
Plaintiffs.

An anawer or other appropriate response in writing to the Complaint must be fled either by
You or your attorney within iwenty (20) days, commencing the day after you receive this Summans,
(and twenty-three (23) days if this Summons was received hy maid, ora judgment by default may be
rendered against you for the relief demanded hy Plaintiffs.

Ifyou have a claim for relief Against the Plaintiffs a rising from the same transaction or
occurrence, YOU Must assert it in your wribten answer,

a0 tog tk Pra dled!

we . om
Clerk of the Ripley County Courts TW

 

Christopher M. Barry, #26254-19
Alexandor BR. Craig, 29127949
CRAIG KELLEY & FAULTLESS J LC
5845 Lawton Loop Kast, Drive
Indianapolis, IN 46216

(317) 548-1760

The following manner of service of Summons is
hereby designated:

amon Registered or certified maul.
wo. Personal Service by Sheviff. pe
———- a Service upon Defendant at er ot D c
——.. Service upon agent or othe”

  
 
 

 

Case 4:19-cv-00066-SEB-DML

STATE OF INDIANA
COUNTY OF RIPLEY

SHANNON HALCOMB,

A.H. and 1H., minor children by
their next friend and parent SI
Halcomb, C.W., a minor child by his next
frend and guardian, Sharon Woods, and
SHARON WOODS, individually

Plaintiffs,

TONY STERWERF TRU CKING, L.L.C.
and ANTHONY STERWERB,

Defendants.

TO DEFENDANT:

Document 1-2 Filed 04/12/19 Page 13 of 40 PagelD #: 27

69C01-1 904 -CT-000002 Filed: 1/28/2019 3:52 PM
Clark
Ripley Circult Court Ripley County, indiana

) IN THE RIPLEY Cl RCUIT COURT
) SS:
) CAUSE NO.

individually,

Ha OTL

mee? “Ste nt ®t Nata See Annee nae? aga eae Sener

SUMMONS

Anthony Sterwerf

11006 Morman Road

Hamill

You are hereby notified that you have been sued by the person named as Plaintiffs
The nature

Court indicated abave,
altached to this Summons.
Plaintiffs.

An answer ar other

iand twenty-three (23) days if
rendered againat you for the r

Ifyou have a claim for
occurrence, you must assert it

Christopher M. Barry, #26254
Alexander R, Craig, #9127
CRAIG KELLEY & PAULTLESs L
3845 Lawton Loop East Drive
Indianapolis, IN 46216

(317) 545-1760

 

 

Ii also states the relief sought or the d

sede

Lon, OF A5OLT3

and in the
Complaint which is
tmand made against you by the

of the suit against you is stated in the

appropriate response in writing to che Complaint must be filed either by
YOU or your allorney within taven ty (20) days, comme

neing the day after you receive this Summons,
this Summons was received by mail), or a judgment by default may be
ehief demanded by Phantilfs.

relief against. the Plaintiffs arising from the same
in your written answer,

transaction or

Livy} Bra dferd

Clerk of the Ripley County Courts! W

  
  
 

  

49 The following manner of service of Sy ™
hereby designated: c

Cv mot, Registored or certified majfi.e
nue Porsonal Service by Shoriff.
cnesonannees Service upon Defendant dt

‘SEAL

temp
Late SOEVICS LPON Agent or othex:

  

 
Case 4:19-cv-0O0066-SEB-DML Document 1-2 Filed 04/12/19 Page 14 of 40 Pagehh§ 28019 9:59 am
Clerk
Ripley County, Indiana

STATE OF INDIANA ) IN THE RIPLEY CIRCUIT COURT
) Ss:
COUNTY OF RIPLEY _ ) CAUSE NO. 69C01-1901-CT-000002

SHANNON HALCOMB, individually,
A.H. and I.H., minor children by

their next friend and parent Shannon
Halcomb, C.W., a minor child by his next

friend and guardian, Sharon Woods, and
SHARON WOODS, individually

 

Vv.

TONY STERWERF TRUCKING, L.L.C.

)

)

)

)

)

)

)

Plaintiffs, )
)

)

and ANTHONY STERWERF, )
)

Defendants. )

CERTIFICATE OF ISSUANCE OF SUMMONS TO
DEFENDANT, TONY STERWERF TRUCKING, LLC

I hereby certify, pursuant to Trial Rule 86(G)(c), that on the 4th day of
February , 2019, I mailed a copy of the Summons issued by the Clerk and a copy of
the file-emarked Complaint to Defendant, Tony Sterwerf Trucking, LLC, by certified
mail (tracking number 7016 1370 0001 8355 3983) and requested a return receipt

signed by addressee.

DATED: February 4, 2019
 

 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 15 of 40 PagelD #: 29

Respectfully submitted,

CRAIG KELLEY & FAULTLESS LLC

/s/Christopher M. Barry
Christopher M. Barry, #26254-49
Attorney for Plaintiff

Attorneys for Plaintiffs:

CRAIG KELLEY & FAULTLESS LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

(317) 545-1760

(317) 545-1794 (facsimile)
Case 4:19-cv-O0066-SEB-DML Document 1-2 Filed 04/12/19 Page 16 of 40 Page lie a2fd019 9:59 am
Clerk
Ripley County, indiana

STATE OF INDIANA  ) IN THE RIPLEY CIRCUIT COURT
) Ss:
COUNTY OF RIPLEY ) CAUSE NO. 69C01-1901-CT-000002

SHANNON HALCOMB, individually,
A.H. and I.H., minor children by

their next friend and parent Shannon
Halcomb, C.W., a minor child by his next

friend and guardian, Sharon Woods, and
SHARON WOODS, individually

Plaintiffs,

Vv.

TONY STERWERF TRUCKING, L.L.C.
and ANTHONY STERWERF,

an ee ee ee

Defendants.

 

CERTIFICATE OF ISSUANCE OF SUMMONS TO
DEFENDANT, ANTHONY STERWERF

I hereby certify, pursuant to Trial Rule 86(G)(c), that on the 4 day of
February, 2019, I mailed a copy of the Summons issued by the Clerk and a copy of
the file-emarked Complaint to Defendant, Anthony Sterwerf, by certified mail
(tracking number 7016 1370 0001 8355 3990) and requested a return receipt signed

by addressee.

DATED: February 4, 2019
 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 17 of 40 PagelD #: 31

Attorneys for Plaintiffs:

CRAIG KELLEY & FAULTLESS LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

(317) 545-1760

(317) 545-1794 (facsimile)

Respectfully submitted,

CRAIG KELLEY & FAULTLESS LLC

/s/Christopher M. Barry
Christopher M. Barry, #26254-49
Attorney for Plaintiff
 

 

—_ ——— : 42/4 Q-— AQ Pagalda: #234019 12:18 PM
Case 4:19-cv-00066-SEB-DML Document T2F itect 04742/.9- Page ts oF Clerk

  
 

   

alae) tae THIS SECTION:

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
So that we can return the card to you.

& Attach this card to the back of the mailpiece,
or on the front if space permits.

Ripley County, indiana

 

Tied crue

 

, A. Signature

x [2

B. Received by Printed Name)

C Agent
C3 Addressee

C, Date of Delivery
(de zie

 

 

 

1. Article Addressed to:

ANTHONY STERWEKE
HCG MOCK MAN ep
HAMILTON, O1 45 9)4

PUA A

9590 9402 3351 7227 5730 96

D. Is delivery address different from item 12 C1 Yes

 

 

 

 

-2. Article Number (Transfer fram Service label)

_?01b 1370 001 8355 3999
PS Form 3871, July 2015 PsN 7530-02-000-9053

if YES, enter delivery address below: [3 No
3. Service Type O] Priority Mail Express®
0 Adutt Signature O Registered Mane
wet Signature Restricted Delivery ( Registered Mail Restricted
Certified Mait® Opivery
2 Certified Mail Restricted Delivery Return Receipt for
© Collect on Delivery Merchandise

© Collect on Delivery Restricted Delivery © Signature Confirmation™

 

Fl Insured Mail © Signature Confirmation
sured Mait Restricted Delivery Restricted Delivery
ver $500)

 

Domestic Return Receipt '
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 19 of 40 Pag@sD. 4.3319 12:18 pm

Clerk
Ripley County, Indiana

STATE OF INDIANA ) IN THE RIPLEY CIRCUIT COURT
) Ss:
COUNTY OF RIPLEY  ) CAUSE NO. 69C01-1901-CT-000002

SHANNON HALCOMB, individually,
A.H. and I.H., minor children by

their next friend and parent Shannon
Halcomb, C.W., a minor child by his next
friend and guardian, Sharon Woods, and
SHARON WOODS, individually

Plaintiffs,

Vv.

 

TONY STERWERF TRUCKING, L.L.C.
and ANTHONY STERWERF,

Defendants.

Nee eee Nee Nee ee ee ee eee eee”

PROOF OF SERVICE OF SUMMONS ON
DEFENDANT, TONY STERWERFE TRUCKING, LLC

I hereby certify, pursuant to Trial Rule 86(G)(c), that on the 12 day of
February, 2019, I received the attached certified mail proof of delivery (tracking
number 7016 1370 0001 8355 3983), indicated that the Summons and Complaint in
this cause of action were served upon Defendant, Tony Sterwerf Trucking, LLC, c/o
Registered Agent, Tami Sterwerf, 1100 Morman Road, Hamilton, Ohio 45013, via
certified mail (tracking number 7016 1370 0001 8355 3983) on February 8, 2019.

DATED: February 28, 2019
 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 20 of 40 PagelD #: 34

Attorneys for Plaintiff:

CRAIG KELLEY & FAULTLESS LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

(317) 545-1760

(317) 545-1794 (facsimile)

Respectfully submitted,

CRAIG KELLEY & FAULTLESS LLC

/s/David W. Craig
David W. Craig, #4356-98
Attorney for Plaintiffs
 

    
 
 

eases

m@ Complete items 7, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

® Attach this card to the back of the mailpiece,
or on the front if space permits,

es
3
geld: 21237019 12:18 PM
Clerk
Ripley County, Indiana

f) Agent
Cl Addressee

 

C, Date of Delivery

B. Received by (Printed Name)
2 2

 

 

1. Article Addressed to:
TONY GTEKWEKF TICUCEin
C/t TAM\ GreRWEKF

ec MCKMAN Kp.
HAMILTON OIG 495014

PERUVIAN

9590 9402 3351 7227 5731 02

D, Is delivery address different from item 1? (1 Yes
~ if YES, anter delivery address below: [ No

wa

 

 

 

 

2. Article Number (Transfer from service label)

POL6 L370 OCO0O1L 8355 3943
PS Form 3811, July 2018 PSN 7530-02-000-9053

3. Service Type © Priority Mali Express®

D Adult Signature 1) Registered Mall™
0 It Signature Restricted Delivery CD) Registered Mail Restricted
Cenified Mail® ae
1 Cortified Mail Restricted Dellvery eturn Receipt for
Merchandise

0 Collect on Delivery i |
© Collect on Delivery Restricted Delivery © Signature Confirmation™
= “sured Mail 1 Signature Confirmation

isurad Mail Restricted Delivery Restricted Delivery
ver $500)

Domestic Return Receipt :
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 22 of 40 Pageaba:#i28 £19 12:18 pm
Clerk
Ripley County, indiana

STATE OF INDIANA _ ) IN THE RIPLEY CIRCUIT COURT
) Ss:
COUNTY OF RIPLEY _ ) CAUSE NO. 69C01-1901-CT-000002

SHANNON HALCOMB, individually,
A.H. and I.H., minor children by

their next friend and parent Shannon
Halcomb, C.W., a minor child by his next

friend and guardian, Sharon Woods, and
SHARON WOODS, individually

 

Vv.

TONY STERWERF TRUCKING, L.L.C.
and ANTHONY STERWERF,

 

)
)
)
)
)
)
)
Plaintiffs, )
)
)
)
)
)
)
)

Defendants.

PROOF OF SERVICE OF SUMMONS ON
DEFENDANT, ANTHONY STERWERF

I hereby certify, pursuant to Trial Rule 86(G)(c), that on the 12t day of
February, 2019, I received the attached certified mail proof of delivery (tracking
number 7016 1370 0001 8355 3990), indicated that the Summons and Complaint in
this cause of action were served upon Defendant, Anthony Sterwerf, 1100 Morman
Road, Hamilton, Ohio 45013, via certified mail (tracking number 7016 1370 0001
8355 3990) on February 8, 2019.

DATED: February 23, 2019
 

 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 23 of 40 PagelD #: 37

Respectfully submitted,

CRAIG KELLEY & FAULTLESS LLC

/s/David W. Craig
David W. Craig, #4356-98
Attorney for Plaintiffs

Attorneys for Plaintiff:

CRAIG KELLEY & FAULTLESS LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

(317) 545-1760

(317) 545-1794 (facsimile)
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 24 of 40 Pagellda: #2819 11:15 Am
Clerk
Ripley County, indiana

STATE OF INDIANA ) RIPLEY CIRCUIT COURT
) SS:
COUNTY OF RIPLEY  } CAUSE NO.: 69C01-1901-CT-2

SHANNON HALCOMB, individually,

A.H,. and I.H., minor children by

Their next friend and parent Shannon
Halcomb, C.W., a minor child by his next
Friend and guardian, Sharon Woods, and
SHARON WOODS, individually,

Plaintiffs,

vs.

 

TONY STERWERF TRUCKING, LLC and
ANTHONY STERWERF,

Nee ee Ne et ee eee ee eee ne inte Se Ne Sime ee eet

- Defendants.

APPEARANCE BY ATTORNEY IN CIVIL CASE

 

Party Classification: Defendants

1. The undersigned attorney and all attorneys listed on this form now
appear in this case for the following party member(s):
Tony Sterwerf Trucking LLC and Anthony Sterwerf

2. Applicable attorney information for service as required by Trial Rule
5(B)(2) and for case information as required by Trial Rules 3.1 and 77(B) is as
follows:

Christopher R. Whitten, Attorney No. 20429-49
Emily M. Gettum, Attorney No. 31012-41
WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
(317) 362-0225 Telephone
(317) 362-0151 Facsimile
cwhitten@indycounsel.com
egettum@indycounsel.com

 

3. There are other party members: No.

4, If first initiating party filing this case, the Clerk is required to assign
this case the following Case Type under Administrative Rule 8(b)(3): N/A.
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 25 of 40 PagelD #: 39

5. I will accept service by FAX at the above noted number: No.

6. This case involves support issues. No. (If yes, supply social security
number for all family members).

7. There are related cases: No.

8. This form has been served on all other parties. Certificate of Service
is attached: Yes.

 

9. Additional information required by local rule: N/A.
Respectfully submitted,

WHITTEN LAW OFFICE

Ltt of tthe

Christopher R. Whitten /20429-49

Emily M. Gettum/31012-41
Counsel for Defendants,

Tony Sterwerf Trucking, LLC and
Anthony Sterwerf

 

 

CERTIFICATE OF SERVICE

 

I certify that on February 25, 2019, I electronically served the foregoing to
the following participants:

Christopher M. Barry, Esq.
Alexander R. Craig, Esq.
CRAIG KELLEY @& FAULTLESS, LLC
9845 Lawton Loop East Drive
Indianapolis, IN 46216

CBarry@ckflaw.com
ACraig@ckflaw.com

Ltt pd thie

Christopher R. Whitten
Emily M. Gettum

 

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317-362-0225
Fax: 317-362-0151
Case 4:19-cv-O0066-SEB-DML Document 1-2 Filed 04/12/19 Page 26 of 40 Page@lR. #240109 44:15 am

Clerk
Ripley County, indiana

STATE OF INDIANA _ ) RIPLEY CIRCUIT COURT
\ Ss:
COUNTY OF RIPLEY _ ) CAUSE NO.: 69C01-1901-CT-2

SHANNON HALCOMB,, individually,

A.H. and I.H., minor children by

Their next friend and parent Shannon
Halcomb, C.W., a minor child by his next
Friend and guardian, Sharon Woods, and
SHARON WOODS, individually,

 

Plaintiffs,
vs.

TONY STERWERF TRUCKING, LLC and
ANTHONY STERWERF,

Neer ee ee ee ee ee ee ee ee ee ee

Defendants.
MOTION FOR ENLARGEMENT OF TIME
Defendants, Tony Sterwerf Trucking, LLC and Anthony Sterwerf
(“Defendants”), by counsel, respectfully request the Court for an enlargement of
time of 30 days to respond to the Complaint (“Complaint”) of Plaintiffs, and in
support thereof, state as follows:
1. On or about February 8, 2019, Defendants, Tony Sterwerf Trucking,
LLC and Anthony Sterwerf, were served with a copy of the Summons and
Complaint via certified mail.
2. The time for Defendants to respond to Plaintiffs’ Complaint has not
yet expired.
3. Counsel for Defendants requires additional time to confer with his
clients and to prepare an appropriate response to the Complaint.

4. No prior enlargement of time has been requested or obtained.
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 27 of 40 PagelD #: 41

WHEREFORE, Defendants, Tony Sterwerf Trucking, LLC and Anthony
Sterwerf, by counsel, respectfully request the Court for an enlargement of time
of 30 days up to and including April 2, 2019, in which to respond to the
Complaint and for all other just and proper relief.

Respectfully submitted,

 

WHITTEN LAW OFFICE

Lith ihe

Christopher R. Whitten /20429-49

buddy M, Aota~

Emily M. Gettum/31012-41
Counsel for Defendants,

Tony Sterwerf Trucking, LLC and
Anthony Sterwerf

 

 

CERTIFICATE OF SERVICE

I certify that on February 25, 2019, I electronically served the foregoing to
the following participants:

Christopher M. Barry, Esq.
Alexander R. Craig, Esq.
CRAIG KELLEY & FAULTLESS, LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

CBarry@ckflaw.com
ACraig@ckflaw.com

Lith ih

Christopher R. Whitten
Emily M. Gettum

 

WHITTEN LAW OFFICE

6801 Gray Road, Suite H
Indianapolis, IN 46237

PH: 317-362-0225

Fax: 317-362-0151
cwhitten@indycounsel.com
egettum@indycounsel.com
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 28 of 40 PagelD #: 42

STATE OF INDIANA _ ) RIPLEY CIRCUIT COURT
) SS:
COUNTY OF RIPLEY _ } CAUSE NO.: 69C01-1901-CT-2

SHANNON HALCOMB, individually,

A.H. and 1.H., minor children by

Their next friend and parent Shannon
Halcomb, C.W., a minor child by his next
Friend and guardian, Sharon Woods, and
SHARON WOODS, individually,

FILED

February 26, 2019

RIPLEY COUNTY COURTS
WM

Plaintiffs,

 

vs.

TONY STERWERF TRUCKING, LLC and
ANTHONY STERWERF,

eee Nee ee me Nee Nome eee Nee eer rene” armen Sheree” Scum” Smee” ame

Defendants.

 

ORDER ON DEFENDANTS’ MOTION FOR ENLARGEMENT OF TIME
This matter came before the Court on Defendants’ Motion for Enlargement
of Time to Answer Complaint. The Court having been first duly advised, now
GRANTS the Motion.
IT IS THEREFORE ORDERED that Defendants, Tony Sterwerf Trucking,
LLC and Anthony Sterwerf, shall have up to and including April 2, 2019, in which

to respond to Plaintiffs’ Complaint.

Date: February 26, 2019 4 °

Judge, Ripley Circuit-Court

 

 

Copies to:
Christopher M. Barry, Esq. Christopher R. Whitten, Esq.
Alexander R. Craig, Esq. Emily M. Gettum, Esq.
CRAIG KELLEY & FAULTLESS, LLC WHITTEN LAW OFFICE
CBarry@ckflaw.com cwhitten@indycounsel.com

 

ACraig@ckflaw.com egettum@indycounsel.com
 

Case 4:19-cv-O0066-SEB-DML Document 1-2 Filed 04/12/19 Page 29 of 40 Pag@sheu#s443019 2:05 pm

STATE OF INDIANA _ )
) SS:
COUNTY OF RIPLEY _ )

SHANNON HALCOMB, individually,

A.H. and I.H., minor children by

Their next friend and parent Shannon
Halcomb, C.W., a minor child by his next
Friend and guardian, Sharon Woods, and
SHARON WOODS, individually,

Plaintiffs,

vs.

TONY STERWERF TRUCKING, LLC and
ANTHONY STERWERF,

Defendants.

Clerk
Ripley County, Indiana

IN THE RIPLEY CIRCUIT COURT

CAUSE NO.: 69C01-1901-CT-2

)
)
)
)
)
)
)
)
)
)
)
)
}
)

ANSWER, AFFIRMATIVE DEFENSES
AND DEMAND FOR TRIAL BY JURY

Defendants, Tony Sterwerf Trucking, LLC and Anthony Sterwerf, by

counsel, for their Answer to Plaintiffs’ Complaint, state as follows:

1. At all times relevant herein, Shannon Halcomb was living with her

daughters, A.H., age three (3) and I.H., age one (1), and domiciled in Ripley

County, Indiana. .

ANSWER: Defendants are without information sufficient to admit or

deny the allegations contained in Paragraph 1 of Plaintiffs’ Complaint.

2. At all times relevant herein, Sharon Woods was the legal guardian

of and living with C.W., age seventeen (17) and domiciled in Ripley County,

Indiana.
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 30 of 40 PagelD #: 44

ANSWER: Defendants are without information sufficient to admit or

deny the allegations contained in Paragraph 2 of Plaintiffs’ Complaint.

3. At all times relevant herein, Anthony Sterwerf was domiciled in
Butler County, Ohio.
ANSWER: Defendants admit the allegations contained in Paragraph 3

of Plaintiffs’ Complaint.

4, At all times relevant herein, Tony Sterwerf Trucking, L.L.C. was

 

doing business in Ripley County, Indiana.
ANSWER: At all time relevant herein, Tony Sterwerf Trucking, LLC’s
principal place of business is located in Hamilton, Ohio. Defendants deny

the remaining allegations contained in Paragraph 4 of Plaintiffs’ Complaint.

5. At all times relevant herein, Anthony Sterwerf was an employee of
Tony Sterwerf Trucking, L.L.C. and working within the scope of said
employment. As a result of an employee-employer relationship, Tony Sterwerf
Trucking, L.L.C. is liable, under the theory of respondeat superior,. for the
negligent acts or omissions of Anthony Sterwerf.

ANSWER: Defendants admit that Anthony Sterwerf was a member of
Tony Sterwerf Trucking, LLC and working within the scope of his agency at
all times relevant herein. Defendants admit that Tony Sterwerf Trucking,

LLC is generally liable for the acts and omissions of its agents when acting

2
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 31 of 40 PagelD #: 45

in the course and scope of their agency. Defendants deny the remaining

allegations contained in Paragraph 5 of Plaintiffs’ Complaint.

6. At all times relevant herein, Tony Sterwerf Trucking, L.L.C. was a
motor carrier subject to the provisions of the Federal Motor Carrier Safety

Regulations as incorporated by reference in Indiana Code 88-2.1-24-18.

 

ANSWER: Defendants admit the allegations contained in Paragraph 6

of Plaintiffs’ Complaint.

7. At all times relevant herein, the Semi-Tractor and Trailer being
operated by Anthony Sterwerf was a commercial motor vehicle subject to the
provisions of the Federal Motor Carrier Safety Regulations as incorporated by
reference in Indiana Code §8-2.1-24-18.

ANSWER: Defendants admit the allegations contained in Paragraph 7

of Plaintiffs’ Complaint.

8, At all times relevant herein, as the driver and operator of the Semi-
Tractor and Trailer, Anthony Sterwerf was subject to the provisions of the Federal
Motor Carrier Safety Regulations as incorporated by reference in Indiana Code
§8-2.1-24-18.

ANSWER: Defendants admit the allegations contained in Paragraph 8

of Plaintiffs’ Complaint.
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 32 of 40 PagelD #: 46

9. On October 24, 2018, at approximately 6:02 p.m., Sharon Woods
was operating a Chevrolet eastbound on US 50, turning left onto State Road 129,

in Ripley County, Indiana.

 

ANSWER: Defendants admit the allegations contained in Paragraph 9

of Plaintiffs’ Complaint.

10. On October 24, 2018, at approximately 6:02 p.m., Shannon
Halcomb, A.H., 1.H., and C.W. were passengers in the Chevrolet being operated
by Sharon Woods.

ANSWER: Defendants admit the allegations contained in Paragraph

10 of Plaintiffs’ Complaint.

11. At said date and time, Anthony Sterwerf was operating a Semi-
Tractor and Trailer southbound on State Road 129, at the intersection with US
950, in Ripley County, Indiana.

ANSWER: Defendants admit the allegations contained in Paragraph

11 of Plaintiffs’ Complaint.

12. At said date and time, there was no sign directing eastbound traffic
on US 50 to stop or yield at the intersection with State Road 129.
ANSWER: Defendants deny the allegations contained in Paragraph 12

of Plaintiffs’ Complaint.
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 33 of 40 PagelD #: 47

13. At said date and time, there was a sign directing southbound traffic
on State Road 129 to stop at the intersection with US 50.
ANSWER: Defendants admit the allegations contained in Paragraph

13 of Plaintiffs’ Complaint.

14. At said date and time, Anthony Sterwerf operated the Semi-Tractor

 

and Trailer in such a negligent manner that it failed to yield the right-of-way and

 

collided with the Chevrolet being occupied by Sharon Woods, Shannon Halcomb,
A.H., L.H., and C.W.

ANSWER: Defendants admit that at said date and time, a collision
occurred between the Semi-Tractor-Trailer operated by Anthony Sterwerf
and the Chevrolet Camaro occupied by Sharon Woods, Shannon Halcomb,
A.H., LH. and C.W. Defendants deny the remaining allegations contained

in Paragraph 14 of Plaintiffs’ Complaint.

15. At all times relevant herein, Anthony Sterwerf owed various duties
which included, but are not limited to, the following:

a. a duty to exercise reasonable and ordinary care in the operation of
the vehicle;

b. a duty to maintain proper control of the vehicle;
on A duty to keep a proper lookout;

d. a duty to operate the vehicle at a reasonable speed under the
circumstances in order to avoid a collision;
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 34 of 40 PagelD #: 48

e. a duty to yield the right-of-way; and
f a duty to obey the stop sign.

ANSWER: Defendants admit that Anthony Sterwerf, at all times

 

relevant herein, owed the duties imposed by the laws of the State of Indiana
and federal regulations on commercial vehicle drivers. Defendants deny
the allegations contained in Paragraph 15 of Plaintiffs’ Complaint, and each
of its subparts, to the extent that they are inconsistent with the applicable

state and federal laws and regulations.

 

16. On October 24, 2018, at approximately 6:02 p.m., Anthony Sterwerf
negligently breached the duties that were owed which included, but are not
limited to, the following:

a. failing to exercise reasonable and ordinary care in the operation of
the vehicle;

b. failing to maintain proper control of the vehicle;
Cc. failing to keep a proper lookout;
d. failing to operate a vehicle at a reasonable speed under the

circumstances in order to avoid a collision;
e. failing to yield the right-of-way; and
f. failing to obey the stop sign.
ANSWER: Defendants deny the allegations contained in Paragraph

16 of Plaintiffs’ Complaint.
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 35 of 40 PagelD #: 49

17. Some or all of Anthony Sterwerf’s negligent acts or omissions were
violations of statutes or ordinances, for which there was no excuse or
justification, that were designed to protect the class of persons, in which Sharon

Woods, Shannon Halcomb, A.H., I.H., and C.W. were included, against the risk

 

of harm which occurred as a result of the violations.
ANSWER: Defendants deny the allegations contained in Paragraph 17

of Plaintiffs’ Complaint.

18. As a direct and proximate result of Anthony Sterwerf’s negligence,
Shannon Halcomb:

a. has sustained physical and emotional injuries, which might be
permanent in nature and have affected the ability to function as a
whole person;

b. has sustained physical pain and mental suffering, and it is likely
physical pain and mental suffering will be experienced in the future,
as a result of the injuries;

Cc. has incurred reasonable expense for necessary medical care,
treatment, and services, and it is likely expenses for future medical
care, treatment, and service will also be incurred;

d. may have had personal property damaged or destroyed and lost the
use of personal property;

e. may have lost earnings, profits or income;

f. may have lost or suffered an impairment of earning capacity;
g. may have sustained bodily disfigurement or deformity; and
h. may have been otherwise damaged and injured.

ANSWER: Defendants deny the allegations contained in Paragraph 18

of Plaintiffs’ Complaint, including each of its subparts.

7
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 36 of 40 PagelD #: 50

19. As a direct and proximate result of Anthony Sterwerf’s negligence,
L.H.:

a. has sustained physical and emotional injuries, which might be
permanent in nature and have affected the ability to function as a
whole person;

b. has sustained physical pain and mental suffering, and it is likely
physical pain and mental suffering will be experienced in the future,
as a result of the injuries;

 

Cc. has incurred reasonable expenses for necessary medical care,
treatment and services, and it is likely future medical care treatment
and services will also be incurred;

d. may have sustained bodily disfigurement or deformity; and
e. may have been otherwise damaged or injured.
ANSWER: Defendants deny the allegations contained in Paragraph 19

of Plaintiffs’ Complaint, including each of its subparts.

20. As a direct and proximate result of Anthony Sterwerf’s negligent,
A.H.:

a. has sustained physical and emotional injuries, which might be
permanent in nature and have affected the ability to function as a
whole person;

b. has sustained physical pain and mental suffering, and it is likely
physical pain and mental suffering will be experienced in the future,
as a result of the injuries;

Cc. has incurred reasonable expenses for necessary medical care,
treatment and services, and it is likely future medical care treatment
and services will also be incurred;
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 37 of 40 PagelD #: 51

d. may have sustained bodily disfigurement or deformity; and
e. may have been otherwise damaged or injured.
ANSWER: Defendants deny the allegations contained in

Paragraph 20 of Plaintiffs’ Complaint, including each of its subparts.

 

21. As a direct and proximate result of Anthony Sterwerf’s negligent,
Sharon Woods:

a. has sustained physical and emotional injuries, which might be
permanent in nature and have affected the ability to function as a
whole person;

b. has sustained physical pain and mental suffering, and it is likely
physical pain and mental suffering will be experienced in the future,
as a result of the injuries;

Cc. has incurred reasonable expense for necessary medical care,
treatment, and services, and it is likely expenses for future medical
care, treatment, and service will also be incurred;

d. may have had personal property damaged or destroyed and lost the
use of personal property;

e. may have lost earnings, profits or income;

f. may have lost or suffered an impairment of earning capacity;
g. may have sustained bodily disfigurement or deformity; and
h. may have been otherwise damaged and injured.

ANSWER: Defendants deny the allegations contained in

Paragraph 21 of Plaintiffs’ Complaint, including each of its subparts.

22. As a direct and proximate result of Anthony Sterwerf’s negligence,

C.W.:
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 38 of 40 PagelD #: 52

a. has sustained physical and emotional injuries, which might be
permanent in nature and have affected the ability to function as a
whole person;

b. has sustained physical pain and mental suffering, and it is likely
physical pain and mental suffering will be experienced in the future,
as a result of the injuries;

 

Cc. has incurred reasonable expenses for necessary medical care,
treatment and services, and it is likely future medical care treatment
and services will also be incurred;

d. may have sustained bodily disfigurement or deformity; and

e. may have been otherwise damaged or injured.

ANSWER: Defendants deny the allegations contained in Paragraph 22

of Plaintiffs’ Complaint, including each of its subparts.

AFFIRMATIVE DEFENSES

 

Defendants, Tony Sterwerf Trucking, LLC and Anthony Sterwerf, by
counsel, for their Affirmative Defenses to Plaintiffs’ Complaint Plaintiff's

Complaint, state as follows:

1. Plaintiffs’ damages were caused, in whole or in part, by their own
negligence. As such, Plaintiffs’ damages, if any, should be reduced by percentage

of the comparative fault of the Plaintiffs.

2. Plaintiffs’ negligence exceeds fifty percent (50%) of the total fault

attributable to this incident, thereby barring recovery.

3. Subject to further discovery, Plaintiffs may have failed to mitigate

their damages.

10
Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 39 of 40 PagelD #: 53

4. Defendants hereby specifically deny any and all allegations in

Plaintiffs’ Complaint that were not specifically admitted.

3. Defendants reserve the right to assert additional Affirmative

Defenses.

WHEREFORE, Defendants, Tony Sterwerf Trucking, LLC and Anthony

Sterwerf, respectfully request that Plaintiffs take nothing by way of their

 

Complaint, for costs of this action, and for all other just and proper relief.
DEMAND FOR TRIAL BY JURY

Defendants, Tony Sterwerf Trucking, LLC and Anthony Sterwerf, by

counsel, respectfully request this matter be tried by a jury.

Respectfully submitted,

WHITTEN LAW OFFICE

Mbp ih

Christopher R. Whitten /20429-49

Hite M. Leth

Emily M. Gettum/31012-41
Counsel for Defendants,

Tony Sterwerf Trucking, LLC and
Anthony Sterwerf

 

11
 

 

Case 4:19-cv-00066-SEB-DML Document 1-2 Filed 04/12/19 Page 40 of 40 PagelD #: 54

CERTIFICATE OF SERVICE
I certify that on the 29 day of March, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which sent

notification to the following CM/ECF participants:

Christopher M. Barry, Esq.
Alexander R. Craig, Esq.
CRAIG KELLEY & FAULTLESS, LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

CBarry@ckflaw.com
ACraig@ckflaw.com

VEL

Christopher R. Whitten
Emily M. Gettum

 

WHITTEN LAW OFFICE

6801 Gray Road, Suite H
Indianapolis, IN 46237

PH: 317-362-0225

FX: 317-362-0151
cwhitten@indycounsel.com
egettum@indycounsel.com

12
